         Case 2:14-cv-01194-RFB-BNW Document 108 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   NICHOLAS JAMES WILLING,                              Case No.: 2:14-cv-01194-RFB-CWH

 9          Petitioner
                                                                        ORDER
10 v.

11 BRIAN E. WILLIAMS, SR., et al.,

12          Respondents

13

14         This action is a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Though

15 Petitioner Nicholas James Willing is represented by counsel, he has filed several documents pro

16 se, including one styled a “Notice” and another styled an “‘Implied’ Notice” that state that he has

17 filed a federal whistleblower action. (ECF Nos. 99, 100.) Respondents have filed motions to strike

18 both documents. (ECF Nos. 101,104.)

19         A party who is represented by counsel cannot file pleadings or any other documents pro se

20 without leave of the court. D. Nev. Civ. R. IA 11-6(a). Respondents also note that the “notices”

21 appear to be completely irrelevant to Willing’s habeas petition. Accordingly, Respondents’

22 motions are granted, and the pro se documents shall be stricken as fugitive documents.

23
        Case 2:14-cv-01194-RFB-BNW Document 108 Filed 08/07/20 Page 2 of 2



 1        IT IS THEREFORE ORDERED that Respondents’ Motion to Strike Notice (ECF No.

 2 101) and Motion to Strike Implied Notice (ECF No. 104) are GRANTED.

 3        IT IS FURTHER ORDERED that the following fugitive documents filed by Petitioner:

 4 Inquiry Notice (ECF No. 99); “Implied” Notice (ECF No. 100); response to Motion to Strike (ECF

 5 No. 103); opposition to Motion to Extend Time (ECF No. 105); opposition to Motion to Strike

 6 (ECF No. 106); and second response to Motion to Strike (ECF No. 107) are STRICKEN.

 7        IT IS FURTHER ORDERED that Respondents’ Motion for Enlargement of Time to file

 8 their answer to the petition (ECF No. 102) is GRANTED. Respondents shall file their answer on

 9 or before September 23, 2020.

10

11        Dated: August 6, 2020

12                                                       _________________________________
                                                         Richard F. Boulware, II
13                                                       U.S. District Judge

14

15

16

17

18

19

20

21

22

23



                                                 2
